Citation Nr: 1523093	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected migraine headaches.

2.  Entitlement to an initial rating (evaluation) in excess of 30 percent for service-connected migraine headaches.

3.  Entitlement to a total disability rating (evaluation) based on individual unemployability due to service-connected disabilities from May 29, 2014, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)
ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1986 to July 2007.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

As to the TDIU issue, by way of history, in May 2010, the Veteran filed a claim for a TDIU after VA Vocational Rehabilitation and Employment Services determined that it was infeasible for the Veteran to benefit from services to return to competitive employment.  In the September 2011 rating decision, the RO denied TDIU.  

A copy of the September 2011 rating decision and notice of appellate rights was sent to the last known address of the Veteran.  There is a presumption of regularity that the Secretary properly discharged his official duties by mailing a copy of a VA decision to the last known address of the Veteran and the (now) former representative on the date that the decision is issued.  Woods v. Gober, 14 Vet. App. 214 (2000).  VA is only entitled to rely on the last known mailing address of a claimant absent notification of a change of address and absent evidence that any notice sent to the last known address has been returned as undeliverable. Cross v. Brown, 9 Vet. App. 18, 19 (1996).  In this case, there was no notification of a change of address, and the mail was not returned as undeliverable.  Although the Veteran asked, in April 2014, for a copy of the September 2011 rating decision denying a TDIU, she also acknowledged that the decision had previously been sent to her back in September 2011.  She did not suggest, and the evidence does not otherwise show, that she did not receive notice of the September 2011 rating decision at the time it was initially mailed.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); see also Cook v. Principi, 
318 F.3d 1334 (2002) ("If a veteran fails to appeal from an RO decision concerning a claim, the decision becomes 'final,' and 'the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.'" (quoting 38 U.S.C.A. § 7105(c) )).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).  The NOD is to be filed within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302; see also Sims v. Shinseki, 578 F.3d 1332 (2009).  For these reasons, the Veteran was required to file a NOD to the RO's denial of a TDIU within one year of the September 27, 2011 decision and notice of appellate rights.  No such NOD regarding the denial of a TDIU was received by VA within the one year appeal period.

Additionally, no new and material evidence was received by VA within one year of the mailing of the September 27, 2011 notice of the rating decision denying a TDIU.  See 38 C.F.R. § 3.156(b) (2014) (finality may also be prevented from attaching to a rating decision when new and material evidence is submitted within one year of the mailing of notice of the rating decision).  Specifically, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.  The Veteran did not file a timely NOD or submit any new and material evidence with respect to the claim for a TDIU within the applicable one year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the September 2011 rating decision denying entitlement to a TDIU became final.  38 U.S.C.A. § 7105(b); 38 C.F.R. 
§§ 3.104, 20.1103 (2014). 

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105 (2014).  The Board finds that the Veteran has not alleged CUE in this case regarding the September 2011 rating decision denying entitlement of a TDIU.  In this case, the Veteran has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the September 2011 rating decision.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of entitlement to a TDIU, and that decision has become final.  Accordingly, the issue of entitlement to a TDIU for the period from August 1, 2007 to May 29, 2014 is not presently before the Board as an issue inseparable from the Veteran's initial rating appeal.  The September 2011 rating decision denying entitlement to a TDIU became final, and the Veteran has not alleged CUE in that decision.

The holding in Rice does not extend to override finality of the September 2011 final denial of TDIU, both for the reasons stated distinguishing this case from Rice, and because since the Court issued the Rice decision in 2009 the Court has not issued a precedential decision extending the generalized principle of attachment of a TDIU to a rating appeal announced in Rice to override legal finality of an adjudication specifically denying a TDIU that was raised and adjudicated during a still open rating period.  In the absence of such precedent, the compelling policy and legal significance of finality of a prior final decision must be respected in VA adjudications.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.105, 20.1103; 
38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400(o) (2014) (implicitly recognizing that there must be a claim for increase, formal or informal, to be compared with the factual date of worsening, to determine an effective date).

Pursuant to Rice, the Board has considered whether a new claim for a TDIU, either formal or informal, has been raised subsequent to the September 2011 final rating decision denial of a TDIU (issued on September 27, 2011).  As a TDIU is a form of increased rating, even though there is a prior final decision, a new claim for TDIU may be raised at any time by a veteran or by other evidence of record suggesting unemployability due to service-connected disabilities.  Reopening of a claim for increased rating based on new and material evidence (38 C.F.R. § 3.156 ) is not required; only some intent by a veteran to newly claim TDIU (which a veteran can raise at any time) is required to raise TDIU, or, alternatively, some subsequent evidence suggesting unemployability will raise a new claim for TDIU.  Just as there is a requirement that there be a new claim for increase, or that additional evidence suggest worsening of a disability, in order to raise a new claim for increased rating for a particular disability, for a previously denied TDIU, there must be some additional claim (intent) for TDIU or evidence suggestive of unemployability due to service-connected disabilities in order to raise a new claim for TDIU.  See Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for a TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule). 

Nevertheless, because there has been a prior final rating decision denial of a TDIU in this case, a new claim for a TDIU (a form of increased rating) is required to obtain readjudication of the issue of a TDIU, just as a new claim for an increased rating is required in cases where there has been a prior final rating decision assigning a percentage rating.  Any informal claim, including statements of the Veteran liberally construed, following the final September 2011 rating decision may serve as a new claim for TDIU (increase), and may reattach during the still pending rating issues that are on appeal.  Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  Roberson, 251 F.3d at 1378; 38 C.F.R. § 3.155 (2014).

Further, notwithstanding the general pronouncement in Rice that a TDIU is not a freestanding claim, a veteran in fact can raise a freestanding TDIU claim by claiming TDIU, formally or informally, when no rating issue is claimed or on appeal.  A claim for TDIU is not necessarily a claim for increased rating, but could simply be a claim for TDIU based on total occupational impairment due to the service-connected disabilities as currently rated, the percentage ratings of which the veteran is in full agreement.  Following a prior final denial of TDIU, VA will look to both the evidence suggestive of unemployability, as well as the veteran's statements, for intent to submit a new TDIU claim.

In this case, the evidence of record submitted on May 29, 2014 has reasonably raised a new, informal claim for TDIU.  On May 29, 2014, the Veteran underwent a VA headache examination in connection with the initial rating appeal for migraine headaches.  The Veteran had previously asserted in 2010 that migraine headaches were uncontrollable, and doctors had said that she was unemployable.  See May 2010 VA memorandum.  When describing the impact of the Veteran's headache condition on the ability to work, the May 2014 VA medical examiner opined that the Veteran was not able to work due to having migraines too many days of the month.  The Board liberally construes the May 29, 2014 VA headache examination report as additional evidence of unemployability which is sufficient to raise a new claim for TDIU. 

This new evidence of unemployability was received after the rating period following the prior final TDIU denial decision on September 27, 2011 (the date of the final rating decision denying entitlement to a TDIU); therefore, because a new, informal claim for a TDIU was raised for the period from May 29, 2014, forward, the holding in Rice is applicable, and the claim for a TDIU arose from the claim for a higher initial rating for migraine headaches.  For these reasons, the statutes, regulations, and Court precedential decisions regarding finality of prior decisions provide that the Board does not have jurisdiction over the issue of entitlement to a TDIU until May 29, 2014, when a new TDIU claim was received following the prior final adjudication of TDIU.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 
38 C.F.R. § 20.1103. 

The issue of entitlement to a TDIU from May 29, 2014, forward is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During service, the Veteran reported a two-month history of anxiety.

2.  Symptoms of the currently diagnosed adjustment disorder with anxiety and depression had their onset during service and recurred after service.  

3.  For the entire rating period from August 1, 2007, the migraine headache disability has been manifested by headaches with prostrating attacks that occur approximately three times per week and last from several hours to several days with minimal relief from medication, causing interference with work that approximates severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for adjustment disorder with anxiety and depression have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 50 percent rating for migraine headaches are met for the entire rating period from August 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, Diagnostic Code (DC) 8100 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Given the favorable outcome of the service connection appeal for a psychiatric disability, which is a full grant of benefits sought (i.e., service connection for adjustment disorder with anxiety and depression, the only psychiatric diagnosis of record), the service connection appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran is also challenging the initial rating assigned for the migraine headache disability following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims and appeals process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided VA medical examinations in connection with the appeal in March 2008, February 2011, and May 2014.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The medical examiners took a thorough history of the migraine headache disability from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The March 2008 and May 2014 VA medical examiners reviewed the claims file.  The medical examiners also considered the Veteran's subjective complaints as it related to current migraine headache symptomatology and its effects on daily life, and performed a thorough examination.  In consideration thereof, the Board finds that the medical examiners had adequate facts and data regarding the history and condition of the disability.  The Veteran has not alleged, and the evidence does not indicate, that there has been a change in condition of the migraine headache disability since the May 2014 VA medical examination.  For these reasons, the Board finds that the examination reports are adequate for deciding the initial rating appeal.

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  Moreover, as the Board is granting the maximum schedular rating for headaches for the entire rating period, the duties to notify and assist have been rendered moot.  In view of the foregoing, the Board will proceed with appellate review. 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with adjustment disorder with depression and anxiety, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to (caused by) or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).


Service Connection Analysis for Psychiatric Disability

The Veteran contends that the current psychiatric disability, diagnosed as adjustment disorder with anxiety and depression, is causally related to service.  In the alternative, she contends that the psychiatric disability was caused or aggravated by the service-connected migraine headache disability.  Because the Board is granting direct service connection under 38 C.F.R. § 3.303(d) for adjustment disorder with anxiety and depression based on the onset of psychiatric symptoms during service, the recurrence of the same psychiatric symptoms after service, and the medical opinion that the psychiatric symptoms were attributable to the psychiatric diagnosis of adjustment disorder with anxiety and depression by a competent mental health professional approximately three months after service retirement, other potential theories for entitlement to service connection (i.e., secondary service connection) are rendered moot and will not be discussed.  See 
38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the current psychiatric disability had its onset during service, and has recurred since that time.  Although service treatment records are absent of psychiatric diagnosis or treatment, the Veteran complained of psychiatric symptoms of anxiety and insomnia shortly before service retirement.  On the May 2007 service separation report of medical history, the Veteran checked "Yes" when asked if she then had or had ever had nervous trouble of any sort (anxiety or panic attacks), frequent trouble sleeping, and depression or excessive worry.  She then explained that she had a two-month history of recurrent anxiety and insomnia.  At the May 2007 service retirement examination, the neurologic system was noted to be abnormal due to migraine headaches and anxiety.  Thus, the Board finds that psychiatric symptoms (e.g., anxiety) were manifested during service.  

In August 2007, approximately one month after service retirement, the Veteran filed the current disability claim for a psychiatric disability.  At the October 2007 VA mental disorders examination performed approximately two months later in connection with the claim, the VA examiner diagnosed adjustment disorder with anxiety and depression, and opined that the Veteran's psychiatric disability, which was manifested by some depression and anxiety, was related in large part to her separation from service.  The October 2007 VA examiner noted that the Veteran had experienced some unusual losses during service, including the brutal murder and rape of a soldier under her supervision, and no longer had some of the support systems that had been important to her while in service.  The other evidence of record shows the onset of symptoms during service.  The October 2007 VA medical examiner also noted the Veteran's May 2007 report of psychiatric symptoms of depression, excessive worry, nervous trouble, and trouble sleeping, and a two-month history given shortly before service retirement (in June 2007) of recurrent anxiety, insomnia, and worry.    

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for direct service connection for adjustment disorder with anxiety and depression under 3.303(d) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Because the Veteran has not been diagnosed with any psychiatric disability other than adjustment disorder with anxiety and depression, all psychiatric symptoms are fully included in the grant of service-connected compensation benefits.   
 
Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Migraine Headaches

For the entire rating period from August 1, 2007, the Veteran has been rated at 30 percent under 38 C.F.R. § 4.124a, DC 8100 for migraine headaches.  Under DC 8100, which addresses migraines, a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month of the last several months.  A maximum 50 percent rating is assigned when there are migraines with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  Id.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran's migraine headaches are of the frequency and severity to warrant a 50 percent (maximum) disability rating under DC 8100.  For the entire rating period from August 1, 2007, the migraine headache disability has been manifested by headaches with prostrating attacks that occur approximately three times per week and last from several hours to several days with minimal relief from medication, causing interference with work that approximates severe economic inadaptability. 

There is some evidence showing that the disability picture for migraine headaches more closely approximates migraine headaches with characteristic prostrating attacks occurring on an average of once a month of the last several months for a 30 percent schedular rating.  At the May 2014 VA medical examination, the VA examiner noted that characteristic prostrating attacks of migraine headache pain occurred an average of once per month over the last several months, which is consistent with the 30 percent rating criteria.  Earlier, at the March 2008 VA medical examination, the Veteran reported that she only had to leave work early twice due to migraine and was usually able to "push through" her migraine headaches, which also suggests a migraine headache disability of the frequency and severity consistent with the 30 percent rating criteria.    

However, there is other evidence to show that the Veteran's migraine headaches occur approximately three times per week, often last for days, and cause interference with work and daily activities.  Throughout the rating period on appeal, the Veteran has repeatedly told treating VA medical providers that migraine headaches occur two or three times per week and often last for days.  See, e.g., February 2010 VA neurology consultation note (noting that the Veteran had a 20-year history of migraine headaches that have remained uncontrolled despite various medication regimens, occur approximately twice per week, and can last up to two to three days); see also March 2008 VA medical examination report (noting the Veteran's report of migraine headaches three times a week and difficulty with daily living activities when having a migraine headache and diagnosis of migraine headaches of "moderate to severe severity"); January 2015 letter from the treating VA neurologist since 2009 (noting that the Veteran had a history of severe headaches occurring up to 15 days a month, and current headache frequency was approximately 12 days a month).  The Veteran is competent to report the frequency of migraine headache, and the Veteran's account of the frequency of migraine headache is deemed credible.  Statements made for treatment purposes are particularly trustworthy because an individual has incentive to report accurately the symptomatology in order to receive proper care.  Thus, this collective evidence reflects a disability picture that more closely approximates very frequent, completely prostrating and prolonged attacks of migraine headache, which is the severity and frequency of migraine headache contemplated by the 50 percent rating criteria.  

The May 2014 VA medical examiner also noted that the headache condition impacted the Veteran's ability to work because the Veteran was not able to work due to having migraine headaches too many days of the month.  See also undated VA addendum note printed on April 16, 2009 (noting the Veteran's report of more frequent attacks of headache waking her four times per week and interfering with work).  This evidence indicates that the migraine headache disability picture is productive of severe economic inadaptability.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the migraine headache disability approximates very frequent migraine headaches with completely prostrating and prolonged attacks that are productive of severe economic inadaptability, which is the level of impairment contemplated by the 50 percent (maximum) schedular rating.  Because the migraine headache symptoms and level of impairment have demonstrated only minor fluctuation and remained relatively unchanged throughout the rating period, the criteria for a 50 percent rating under DC 8100 for the entire rating period (i.e., effective August 1, 2007) are more nearly approximated.  38 C.F.R. § 4.3.  This is the maximum schedular rating for migraine headaches under DC 8100.   

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the schedular 50 percent rating under DC 8100.  The schedular criteria for rating the migraine headaches encompass all symptoms and functional impairment associated with the Veteran's migraines, specifically including the criterion of severe economic inadaptability.  As stated and analyzed above, the 50 percent schedular rating contemplates migraine headaches manifested by very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  This schedular rating criteria contemplate the average occupational impairment caused by headaches, specifically including work impairment and loss of income due to attacks of headaches.  In this case, manifestations of the Veteran's migraine headaches approximate such symptomatology and are fully contemplated by the 50 percent rating.  

To the extent that the migraine headaches are asserted to have caused unemployability (inability to obtain or maintain substantially gainful employment), any such total impairment will be addressed in the context of the TDIU appeal remanded below.  Entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 38 C.F.R. § 4.16(b) requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96.  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires only marked interference with employment, meaning above and beyond the schedular rating assigned for the disability, whereas TDIU requires evidence of unemployability.  Kellar, 6 Vet. App. at 162; see also Thun v. Peake, 22 Vet. App. 111, 117 (2008) ("extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable").  In Thun, 22 Vet. App. 111, the Court held that difficulty in obtaining or retaining employment is an element considered for establishing a TDIU; therefore, to require the same showing in determining entitlement to extraschedular consideration under 38 C.F.R. § 3.321 would create an impermissible overlap between these two concepts.        

In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the headache disability to the schedular criteria, that the Veteran's symptoms and related functional impairment are fully contemplated in the current 50 percent schedular rating, which includes severe economic inadaptability; therefore, because the schedular rating criteria are adequate to rate all symptoms and impairment caused by the Veteran's service-connected migraine headaches, no extraschedular referral is warranted in this case.  

There is neither allegation nor indication that the combined effect of all or more than one of the Veteran's service-connected disabilities presents an exceptional or unusual disability picture.  The Board notes that under Johnson v. McDonald, 
762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating (under 38 C.F.R. § 3.321(b)) based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect or collective impact of multiple service-connected disabilities to create such an exceptional circumstance.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for adjustment disorder with anxiety and depression is granted.

An initial rating of 50 percent for service-connected migraine headaches for the entire rating period from August 1, 2007 is granted.



REMAND

TDIU

The issue of entitlement to a TDIU is remanded for issuance of proper notice and to obtain additional evidence regarding the assertion of unemployability.  The record reveals that the Veteran previously provided a completed VA Form 21-8940 in October 2010; however, it was not added to the record.  See December 2010 notice letter.  Consequently, much of the information regarding the Veteran's relevant work history, education, and the dates of past employment is unavailable for review.  

Also, a May 2010 Memorandum reveals that VA's Vocational Rehabilitation and Employment Services determined that it was infeasible for the Veteran to return to competitive employment, in part, based on the Veteran's submission of a doctor's letter stating that she was unable to work due to service-connected disabilities; however, neither the vocational rehabilitation folder nor the doctor's letter is associated with the record.  Because the record is insufficient to decide the TDIU appeal, a remand is warranted.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice for a TDIU.  

2.  Ask the Veteran to complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to include providing information regarding work history, education, and the dates of past employment.  Ask the Veteran to submit any evidence in her possession regarding unemployability, to include any opinion that service-connected disabilities have rendered her unemployable.   

2.  Obtain the vocational rehabilitation folder and associate it with the record.

3.  Thereafter, readjudicate the issue of TDIU.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


